EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Farhad Shir on 3/24/2021.
The application has been amended as follows: 
	Claims 1-8.  (Cancelled)
	Claim 18.  An energy storage device, comprising:
an electrode body in which an electrode is stacked;
a container in which the electrode body is accommodated;
a cover plate structure including a cover plate that closes the container;
a current collector electrically connected to the electrode body; and
a first spacer and a second spacer abutting opposing sides of that abuts the electrode body, one end portion of each of the first spacer and the second spacer abutting on a part of the cover plate structure in a first direction,
wherein the electrode body includes a body portion and a tab, the tab being electrically connected to the current collector on one end portion of the electrode body in [[a]] the first direction, 
wherein the first spacer includes a top plate interposed between one end portion of the body portion and the one end portion of the first spacer in the first direction and covers a part of the one end portion of the body portion, and
wherein the first spacer is a unitary piece that includes the top plate and a wall extending from a surface of the top plate in the first direction.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the best prior arts either alone or in combination does not anticipate or render obvious the claim as a whole.  The best prior arts are Huang (US 20140079971) and Shinoda (US 20110311851) as cited on the record.  Huang is relied on to disclose an electrode storage device having an electrode assembly and a spacer on one end of the electrode assembly.  However, Huang does not disclose a pair of spacers having the claimed structure disposed in a second direction that intersects the first direction.  Shinoda is relied on to teach two spacers on two end of the electrode assembly.  However, Shinoda does not disclose the same claimed structure including the claimed spacer having the top plate interposed between the one end portion of the body portion and the one end portion of the first spacer in a winding axis direction of the electrode body where the top plate extends in a second direction toward the second spacer.  For the reasons above, Claims 9-15 and 17-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723